Citation Nr: 1419086	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to March 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, to include PTSD, was denied by the RO in April 2007 on the basis that the Veteran did not have a diagnosis of PTSD or stressors that had been verified, or a psychiatric disorder that was incurred in service.

2.  In a September 2008 decision, the RO declined to reopen the claim for entitlement to service connection for PTSD on the basis that new and material evidence had not been submitted; the Veteran did not perfect an appeal as to this claim.

3.  Evidence received since the September 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The September 2008 RO decision, which denied the Veteran's petition to reopen a claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The criteria for reopening a previously denied claim of service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement. All three elements must be established by competent and credible evidence in order to establish service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

Service connection for a psychiatric disorder, to include PTSD, was denied in an April 2007 rating decision on the basis that the evidence did not show a clinical diagnosis of PTSD and the Veteran's reported stressor was not verified, and that a psychiatric disorder was not incurred in service.  The Veteran was notified of this decision, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.

The Veteran attempted to reopen his claim of service connection for PTSD in July 2008.  In a rating decision issued in September 2008, the RO declined to reopen the claim.  Although the Veteran submitted a notice of disagreement with the decision, he did not perfect an appeal after an April 2009 statement of the case was issued.  Additionally, no new and material evidence was submitted within the applicable appeal period.  By operation of law, the July 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).
  
The RO received the instant petition to reopen the claim in April 2010.  Although the Veteran specifically referenced "PTSD" in his claim to reopen, given the varying diagnoses of record and that a broader claim of a psychiatric disorder was originally denied in the April 2007 rating decision, the Board considers the Veteran's claim to be broader in scope than PTSD.  The Board considers the claim to reopen to be one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, medical records from the Sheboygan Memorial Medical Center dated from December 1981 to October 2006, VA treatment records dated from October 2006 to August 2008, and a November 2006 stressor statement and other statements from the Veteran.

The service treatment records were absent a diagnosed psychiatric disorder.  A December 1977 service record shows the Veteran was put on a limited duty profile for 60 days.  The report did not explicitly state the underlying condition resulting in the profile, but did indicate that the Veteran was found to have a defect under U.S. Army Regulation 600-85, pertaining to the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP).  The February 1978 separation examination report showed he was examined under the "Expeditious Discharge Program," but he was not considered to be drug or alcohol dependent.  A subsequent February 1978 treatment record shows the Veteran failed the ADAPCP.  

The Sheboygan Memorial Medical Center records contained diagnoses of various substance abuse-related disorders; as well as depressive disorder, not otherwise specified (NOS); major affective disorder, depressed; and major depressive reaction.  PTSD was not diagnosed.  The records indicated that the Veteran had been involved in the mental health center since 16 years of age due to drug and alcohol problems, and he was known to have had a drug and alcohol problem since 1974.  

The VA medical records contained diagnoses of various substance abuse-related disorders and a diagnosis of depressive disorder, NOS.  A November 2006 treatment note shows the Veteran reported that he used heroin intravenously on a daily basis while in service.  He also reported that he was arrested for heroin use and given the option of discharge or jail.  A July 2008 treatment record reflects the Veteran reported having intrusive thoughts and memories of his best buddy who was shot in the chest/stomach when the two of them went to buy drugs while in Columbia, South Carolina.  These records did not include a diagnosis of PTSD.

The Veteran's November 2006 statement contained his report of a service stressor, which was that on several occasions he had entered a bathroom to find a service member dead from a heroin overdose.

Since the last final rating decision, the evidence includes records from the Sheboygan Memorial Medical Center dated from August 1979 to January 1983, VA treatment records dated from January 2009 to January 2013, and stressor statements from the Veteran dated in June 2010 and September 2010.

The private medical records contain diagnoses of various substance abuse-related disorders, and a diagnosis of depressive reaction.  PTSD was not diagnosed.  Notably, a hospitalization report dated in August 1979 was not previously of record.  This earlier record shows a diagnosis of depressive reaction and rule out basic schizophrenic disorder.  Although not created within one year of separation, this report at least raises the theory that the Veteran may have had a psychosis manifest within one year of service given the time period and tentative diagnosis.  See 38 C.F.R. § 3.309(a) (2013).  The Board finds that this record constitutes new and material evidence by which to reopen the claim.  

The VA medical records contain diagnoses of various substance abuse-related disorders and diagnoses of depression, depressive disorder, NOS; personality disorder, and addictive disorder.  Treatment notes dated in July 2010 and August 2010 show Veteran reported having nightmares and intrusive thoughts related to an experience during service in which his friend was shot to death (although he also stated that he presumed that his friend was killed), by drug dealers and the Veteran narrowly survived.  A February 2012 treatment record also shows the Veteran reported 'lasting effects" from the military, stemming from seeing a friend shot while they were making a drug buy.  Although there is no diagnosis of PTSD in the VA medical records, the July 2010 record reflects that the Veteran endorsed PTSD symptoms even if the full criteria for a diagnosis were not met at that time.  These records also constitute new and material evidence as they indicate that he may have PTSD when the claim was previously denied in part due to no diagnosis of PTSD.

In the Veteran's June 2010 stressor statement he reported that on two occasions he had entered a bathroom to find a service member, one of whom was his roommate, dead from a heroin overdose.  He indicated that the incidents occurred between November 1977 and January 1978 while stationed in Germany.  He provided the unit assignments of the drug overdose victims as Service Battery, 2D, B 27th Field Artillery.  He was unable to recall the names or ranks of these service members.  This is similar to a reported stressor previously of record.

The Veteran also reported that while on pass, he and a buddy from advanced individual training (AIT) were held up at gunpoint in Columbia, South Carolina.  He stated that he saw his friend get shot at point-blank range during the robbery.  He recalled knocking on several doors after the incident seeking help and requesting that someone call the police, but no one would get involved.  He indicated that the incident occurred between August 1977 and October 1977.  He was unable to recall his friend's name, rank, or unit assignment.  In another June 2010 statement the Veteran reported that to this day he has no idea what happened to his friend as he never returned to AIT.  In his September 2010 statement, he provided the date range of this incident as either August 1977 or September 1977.

This second stressor statement also constitutes new and material evidence as the Veteran identified another traumatic incident to which he contends his current psychiatric problems may be related.  As noted previously, the Veteran's statements regarding the details of this stressor are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  Although, the RO determined that the Veteran did not provide enough information to research the claimed stressor with the U.S. Army and Joint Services Records Research Center (JSRRC), he was able to provide a two-month window of when the incident occurred (August 1, 1977 to October 1, 1977), the location (Fort Jackson in Columbia, South Carolina) and that he was in advanced individual training (AIT) at the time.  Given that an individual in the military was allegedly robbed and shot, documentation of the incident likely exists if it occurred.

In view of the above, the Board finds that the claim of service connection for a psychiatric disorder is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

The claim of service connection for a psychiatric disorder, to include PTSD, is reopened; to this limited extent only, the appeal is granted.


REMAND

A remand is warranted for the claim of service connection for a psychiatric disorder, to include PTSD.  Given that the Board has found that the claim should be reopened, the RO must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On remand, the RO should contact the JSRRC or other appropriate entity to research the Veteran's two claimed in-service stressors to determine if there is information that they occurred.  

The Veteran should also be scheduled for a VA psychiatric examination to determine whether he has a current psychiatric disorder that had its onset during, or is otherwise relate to, his active military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examination should address whether the Veteran meets the criteria for a diagnosis of PTSD and whether he has a psychosis that manifested within one year of separation from service.

The Veteran may receive regular treatment at the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since January 2013) from the Milwaukee VAMC and associate the records with the claims folder.

2.  Undertake any necessary development to independently verify the alleged stressful experiences, to include contacting the JSRRC or other appropriate entity.  If a search for corroborating information leads to negative results, this should be documented in the claims file.  The Veteran, as described above, has provided sufficient information to make a request in that a small time period has been identified, the location has been identified, and the specific incident has been identified (albeit without names) for each of the two stressors involving the death of a service member, and a robbery and shooting of a service member.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If so, the examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether the Veteran has any other psychiatric disability that had its onset during, or is otherwise related to, his active military service.  The examiner should also address whether the Veteran has a psychosis that manifested within a year of his separation from service.

All opinions should be set forth in detail and explained in the context of the record.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, on the merits.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


